Citation Nr: 1207423	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veteran Service Officers


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD with major depressive disorder and assigned an initial 50 percent rating, effective June 6, 2008.

In March 2010 the Veteran withdrew his request for a Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received in July 2009 and in other statements, the Veteran identified receiving treatment for PTSD from A. J., a private psychologist from Family Psychological Services, as well as participating in group therapy for PTSD.  In an August 2009 Social Security disability psychiatric report, Dr. A. J. indicated that the Veteran participates in treatment sessions two to four times per month for PTSD and that the most recent sessions began in August 2007 following extended gaps in treatment.  Although three treatment summaries from Dr. A. J. are associated with the claims file, the AMC/RO should request the actual clinical records, including group notes, from Dr. A. J. because such records may support the Veteran's claim for an initial PTSD disability rating higher than 50 percent.

In addition, the AMC/RO should request relevant VA treatment records from the Gloucester Community Based Outpatient Clinic in Sewell, New Jersey from June 2011 to the present as well as any relevant VA treatment records from the Philadelphia VA Medical Center dating since September 2010 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to provide the names and addresses of all medical care providers who treated him for his psychiatric disorder.  The Veteran should specifically be asked to complete an appropriate release to obtain all clinical records, including group notes, from A. J., Ph.D., dating since August 2007 to the present.  In addition, the AMC/RO should request mental health treatment records from the Gloucester VA Community Based Outpatient Clinic in Sewell, New Jersey from June 2011 to the present and from the Philadelphia VA Medical Center dating since September 2010 to the present.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.  

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


